      Case 2:12-cr-00399-JAM Document 107 Filed 06/16/20 Page 1 of 8

1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT

8                       EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,             No.   2:12-cr-00399-JAM-1
11                  Plaintiff,
12           v.                            ORDER DENYING DEFENDANT’S MOTION
                                           TO REDUCE SENTENCE
13   RAMON JOSE LEVARIO,
14                  Defendant.
15

16         Ramon Jose Levario, a prisoner serving his sentence at

17   Federal Correctional Institution, Oakdale I (FCI Oakdale I),

18   filed an emergency motion for compassionate release under 18

19   U.S.C. § 3582(c)(1)(A).     Mot. to Reduce Sent. (“Mot.”), ECF No.

20   96.   Levario argues his health conditions make him likely to

21   contract COVID-19 and suffer life-threatening symptoms.           Mot at

22   8-10.    In light of the virus’s rapid spread throughout FCI

23   Oakdale I, Levario requests the Court either reduce his sentence

24   to time served or allow him to serve the remainder of his

25   sentence in home confinement.      Mot. at 21.    The Government

26   opposes Levario’s request, ECF No. 103; Levario filed a reply,

27   ECF No. 106.    Having carefully considered the parties’ arguments,

28   the Court denies Levario’s motion.
                                          1
      Case 2:12-cr-00399-JAM Document 107 Filed 06/16/20 Page 2 of 8

1                               I.    BACKGROUND

2          In 2014, Levario pled guilty to a single count of

3    distribution of methamphetamine, in violation of 21 U.S.C.

4    § 841(a)(1).   See Plea Agreement, ECF No. 51.             After calculating

5    Levario’s advisory guideline range and considering the United

6    States Probation Officer’s Presentence Investigation Report

7    (“PSR”), the Court imposed a low-end sentence: 121 months

8    imprisonment followed by 60 months of supervised release.                See

9    March 3, 2015 Mins., ECF No. 79.         Levario’s expected release date

10   is August 6, 2021.    See Ramon Jose Levario, BOP Inmate Locator,

11   https://www.bop.gov/inmateloc/ (last accessed June 11, 2020).

12         Over the past four months, the novel coronavirus known as

13   COVID-19 has found its way into and throughout the federal

14   prisons.    As of June 15, 2020, over 6,000 federal inmates across

15   the country have tested positively for COVID-19; 84 have died.

16   See COVID-19 Coronavirus, FEDERAL BUREAU     OF   PRISONS,

17   http://www.bop.gov/coronavirus (last accessed June 15, 2020).

18   CDC research reveals that individuals with asthma, diabetes,

19   hypertension, and/or severe obesity are among those at a high

20   risk for contracting COVID-19 and suffering complications.                   See
21   Coronavirus Disease 2019 (COVID-19), CENTER         FOR   DISEASE CONTROL,

22   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

23   precautions/groups-at-higher-risk.html (last accessed June 11,

24   2020).   Levario suffers from each of these health conditions.

25   Mot. at 15 (citing PSR at 14 ¶ 57, ECF No. 72; BOP Health

26   Services Clinical Encounter, dated April 3, 2020, Ex. B to Mot.
27   at 2, ECF No. 97).

28   ///
                                          2
      Case 2:12-cr-00399-JAM Document 107 Filed 06/16/20 Page 3 of 8

1                                II.     OPINION

2        A.    Legal Standard

3        Generally, a court may “not modify a term of imprisonment

4    once it has been imposed.”      18 U.S.C. § 3582(c); Dillon v.

5    United States, 560 U.S. 817, 824-25 (2010).         However, the First

6    Step Act (FSA) amended 18 U.S.C. Section 3582 to grant federal

7    courts sentence-modification authority in specific

8    circumstances.   18 U.S.C. § 3582(c)(1)(A).        A district court may

9    modify the term of imprisonment if (1) the modification would

10   not undermine the sentencing factors set forth in Section

11   3553(a), and (2) “extraordinary and compelling reasons warrant

12   such a reduction.”    18 U.S.C. § 3582(c)(1)(A)(i).        The

13   Sentencing Commission defines “extraordinary and compelling

14   reasons” to include reasons related to (a) the medical condition

15   of the defendant, (b) the age of the defendant, (c) certain

16   family circumstances, and (d) other specific reasons.             See

17   U.S.S.G. § 1B1.13, Application Note 1.         The defendant bears the

18   initial burden of putting forth evidence that establishes an

19   entitlement to a sentence reduction.          United States v. Sprague,

20   135 F.3d 1301, 1306–07 (9th Cir. 1998).
21       B.    Analysis

22             1.     Exhaustion Requirement

23       Section 3582(c) imposes an exhaustion requirement upon

24   federal inmates requesting compassionate release.          Before

25   requesting sentence modification from a court, a defendant must

26   submit a request for release with the BOP and, then, either: (1)
27   administratively appealing an adverse result or (2) waiting for

28   thirty (30) days to pass.     Id.    Only then may a defendant, or
                                           3
         Case 2:12-cr-00399-JAM Document 107 Filed 06/16/20 Page 4 of 8

1    the Director of the BOP, file a motion for modification.              18

2    U.S.C. § 3582(c)(1)(A).

3           Levario represents that he submitted two requests for

4    compassionate release or home confinement to the FCI Oakdale I

5    warden—one on April 8, 2020 and one on May 18, 2020.              Mot. at 5.

6    BOP claims that it lacks records of either request.             See Opp’n

7    at 12.     And Levario was unable to make or keep copies of his

8    submissions.      Mot. at 5.    The government argues the Court should

9    construe this evidentiary void as a failure on Levario’s part to

10   satisfy his burden of proof on this issue.           Id. at 12.      The

11   Court disagrees.       The government fails to provide any compelling

12   reasons why BOP’s recent recordkeeping is entitled to more

13   credibility than Levario’s representations.            See Reply at 2-6.

14          Over the past few months, the BOP’s recordkeeping has—on

15   more than one occasion—painted an incorrect picture about

16   defendants’ exhaustion efforts.         See id. at 2-3.1     The Court does

17   not have any reason to assume bad faith.           But these mistakes,

18   even if innocent, come at a cost.          And it is the defendants

19   seeking emergency relief who invariably foot the bill.

20             Levario’s nearly-contemporaneous letters to the Federal
21   Defender’s Office lend further credibility to the notion that

22
     1 Citing United States v. Young, No. 3:19-cr-05055-BHS, at *5
23   (W.D. Wa. May 22, 2020); United States v. Brunston, No. 18-CR-
     40145 (S.D. Dak.); United States v. Saldana, No. 16-CR-00116 (D.
24   Ida.); United States v. Resnick, No. 14 CR 810 (CM), 2020 WL
     1651508, at *5 (S.D.N.Y. Apr. 2, 2020); United States v. Bailie,
25   No. 96-CR-00001 (D. Nev.); United States v. Trent, No. 16-CR-
26   00178-CRB-1, 2020 WL 1812214, at *1 (N.D. Cal. Apr. 9, 2020);
     United States v. Bess, No. 16-CR-156, 2020 WL 1940809, at *2
27   (W.D.N.Y. Apr. 22, 2020); United States v. Turner, No. 17-132
     (E.D. Pa); United States v. Tran, No. CR 08- 00197-DOC, 2020 WL
28   1820520, at *1 (C.D. Cal. Apr. 10, 2020).
                                      4
      Case 2:12-cr-00399-JAM Document 107 Filed 06/16/20 Page 5 of 8

1    Levario submitted requests for compassionate release to the

2    warden when he said he did.      See Exs. A-C to Reply.      After

3    filing his April 8 request to the warden, Levario waited 30 days

4    before filing this motion.      The Court therefore finds Levario

5    exhausted his administrative remedies. See U.S. v. Trent, No.

6    16-cr-00178-CRB-1, 2020 WL 1812214, at *1 (N.D. Cal. Apr. 9,

7    2020) (“Confronted with[] conflicting evidence, the Court

8    credits [the defendant’s] representation, which is based on

9    direct knowledge rather than failure to confirm the existence of

10   a filing from over a month ago.”).

11             2. Extraordinary and Compelling Circumstance

12       After a defendant has met the threshold exhaustion

13   requirement, he must demonstrate that “extraordinary and

14   compelling reasons warrant” a reduction.        18 U.S.C.

15   § 3582(c)(1)(A)(i).     The reduction must be “consistent with

16   applicable policy statements issued by the Sentencing

17   Commission.”   Id.     Congress has not defined what constitutes as

18   “extraordinary and compelling” other than that “[r]ehabilitation

19   of the defendant alone” is insufficient.        28 U.S.C. § 994(t).

20   Instead, it has delegated that responsibility to the Sentencing
21   Commission.    Id.    Before Congress passed the FSA, the Commission

22   concluded “extraordinary and compelling reasons” were limited to

23   four scenarios.      U.S.S.G. § 1B1.13.   These scenarios include:

24   (A) the medical condition of the defendant, (B) the age of the

25   defendant, (C) family circumstances, and (D) a catchall

26   provision for other reasons.      Id.
27       A defendant’s medical condition may constitute an

28   “extraordinary and compelling reason” if the defendant is
                                          5
      Case 2:12-cr-00399-JAM Document 107 Filed 06/16/20 Page 6 of 8

1    suffering from “a serious physical or medical condition,” “a

2    serious functional or cognitive impairment,” or is “experiencing

3    deteriorating physical or mental health because of the aging

4    process,” which “substantially diminishes the ability of the

5    defendant to provide self-care within the environment of a

6    correctional facility and from which he or she is not expected

7    to recover.” See U.S.S.G § 1B1.13(1)(A) & cmt. 1.          Levario

8    suffers from four comorbidities: asthma, diabetes, hypertension,

9    and severe obesity.      Mot. at 15.       Each of these health

10   conditions, alone, would increase Levario’s risk of contracting

11   COVID-19.   Together, the risk is indisputable.         See Ex. C to

12   Mot.

13          Indeed, the government all but concedes that Levario’s

14   health conditions—particularly within a facility that touts such

15   a poor record in containing COVID-19—amount to “extraordinary

16   and compelling” circumstances.        Opp’n at 16 (“Levario’s diabetes

17   is a serious, chronic health condition that is potentially

18   qualifying under the [Sentencing Commission’s] policy statement

19   in light of the risk of [COVID-19] infection.”) (citing

20   Coronavirus Disease 2019 (COVID-19)—Groups at Higher Risk for
21   Severe Illness, CENTER   FOR   DISEASE CONTROL, available at

22   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

23   precautions/groupsat-higher-risk.html (last accessed June 1,

24   2020)); see also Memo. for Director of Bureau of Prisons:

25   Increasing Use of Home Confinement at Institutions Most Affected

26   by COVID-19 (Apr. 3, 2020) (listing FCI Oakdale as one of three
27   BOP facilities “experiencing significant levels of infection”),

28   available at https://www.justice.gov/file/1266661/download.
                                            6
      Case 2:12-cr-00399-JAM Document 107 Filed 06/16/20 Page 7 of 8

1         Given Levario’s incarceration at FCI Oakdale I and the

2    prevalence of COVID-19 at that facility, the Court finds

3    Levario’s health conditions present extraordinary and compelling

4    reasons for modifying his sentence.       The Court nonetheless

5    denies Levario’s motion because granting early release would

6    undermine the section 3553(a) sentencing factors.

7              3.      Sentencing Factors

8         In deciding a motion for compassionate release, a court can

9    neither disregard nor undermine the relevant factors set forth

10   in 18 U.S.C. Section 3553.      18 U.S.C. § 3582(c)(1)(A)(i); see

11   Dillon, 560 U.S. at 822.     The Court agrees with the government

12   that these factors do not warrant a sentence reduction.           See

13   Opp’n at 18-20.

14        In considering “the history and characteristics of the

15   defendant,” 18 U.S.C. § 3553(a)(1), the Court finds that Levario

16   appears to still lay claim to the dangerous role he held with

17   the Norteños prior to his incarceration.        Levario’s PSR states

18   that he was a “designated hitter” for the Norteño gang at the

19   time of his arrest.    PSR at 5 ¶ 5.     Leading up to that arrest, a

20   confidential source conducted several controlled drug purchases
21   with Levario.     During those purchases, Levario revealed that he

22   possessed, operated, and sold assault weapons.         Id. ¶¶ 5-13.

23   Then, while incarcerated, Levario was found with gang

24   paraphernalia.    Ex. 3 to Opp’n.      Levario does not meaningfully

25   refute this evidence of his continued gang affiliation.

26        Instead, Levario identifies several considerations that
27   support reducing his sentence: his underlying conviction is for

28   a non-violent drug crime; his prior convictions are, likewise,
                                          7
      Case 2:12-cr-00399-JAM Document 107 Filed 06/16/20 Page 8 of 8

1    predominantly non-violent; his criminal conduct is attributable

2    to drug use that started when he was a kid; and his familial and

3    community connections are eager to support him and hold him

4    accountable if he’s released.      Mot. at 19.    But the Court

5    already bore these factors in mind when deciding to grant

6    Levario a low-end sentence, rather than the high-end sentence

7    Probation recommended.     These factors support the Court’s

8    original sentence; they do not warrant further reduction.

9        Levario also argues his post-conviction conduct supports

10   early release.   While incarcerated, Levario obtained a GED,

11   participated in educational programs surrounding drug use and

12   anger management, and largely avoided disciplinary actions.

13   Mot. at 19.   The Court recognizes the value of these

14   rehabilitative efforts.     But it does not find that they outweigh

15   the danger posed by Levario’s continued gang affiliation.         See

16   18 U.S.C. § 3553(a)(2)(C).

17       The risk COVID-19 presents to the country’s incarcerated

18   population is not lost on this Court.       But the Court cannot

19   ignore the potential danger posed by commuting this particular

20   sentence.   Upon considering each of the section 3553(a) factors,
21   the Court does not find that either a sentence reduction or home

22   confinement is appropriate here.

23                               III.    ORDER

24       For the reasons set forth above, the Court DENIES

25   Defendant’s Motion to Reduce Sentence.

26       IT IS SO ORDERED.
27   Dated: June 15, 2020

28
                                          8
